 SoDECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Palette Sample Card Co., Inc.,is an employer within the meaning of Section2(2) of the Act.2.Local 413, International Brotherhood of Pulp, Sulphite &Paper Mill Workers,AFL-CIO,and Local 222, International Production,Service and Sales EmployeesUnion,are labor organizations within the meaning of Section2(5) of the Act.3.By recognizing and contracting with Local 222, International Production, Serv-ice and Sales Employees Union, by ordering its employees to listen to solicitationby Local Union 222 agents, by threatening to discharge and otherwise discriminateagainst employees in their employment for failure to accept the Respondent's choiceof union,by granting pay raises as benefits for union membership unwanted byits employees,and by paying them for working time spent listening to union solici-tations as ordered by management representatives,the Respondent has contributedunlawful-assistance and support to that union,and has interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, and has thereby engaged in and is engaging,in unfair labor practices withinthe meaning of Section 8(a) (2) and(1) of the Act.4.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Southern Electronics Company, Inc.andUnited SteelworkersofAmerica,AFL-CIO.Case No. 10-CA-4640.November 8,1961DECISION AND ORDEROn June 30, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as they are consistent withthe following :The Trial Examiner found that the Respondent violated Section8(a) (1), (3), and (4) of the Act by laying off five employees I andthereafter failing and refusing to recall them because they were unionadherents and had given testimony in a prior Board proceeding?'Jane Hardin,LouiseKesterson,Margaret Brown, Evelyn Weems,and Cora BelleFoshee.2Southern Electronics Company,Inc.,131 NLRB 1411.134 NLRB No. 2. SOUTHERN ELECTRONICS COMPANY, INC.81Although we agree that the Respondent's refusal to recall these em-ployees for the aforementioned reasons violates Section 8(a) (1), (3),and (4), we disagree with the Trial Examiner's finding that the priorlayoffs were discriminatorily motivated.The Respondent is engaged in the manufacture and sale of electricalcomponents. In its manufacturing operations, the Respondent utilizesproduction lines, each being manned by approximately 5 to 10 em-ployees.The Respondent does not manufacture parts for stock or in-ventory.Its production is governed solely by the requirements oforders received from its customers.Accordingly, in the event a par-ticular customer's order is completed, or requires rescheduling, opera-tions on one or more production lines may have to be discontinued,and the employees working thereon will be laid off or transferred toanother production line.The uncontroverted evidence in this case shows that the layoffs ofNovember 3 and 10, 1960, alleged to be violative of Section 8(a) (1),(3), and (4), were caused by the completion andcustomer reschedul-ing of orders-acompletely fortuitous circumstance not within thecontrol of the Respondent.The employees selected for layoff on theaforementioned dates were not solely those who had previously testi-fied against the Respondent; it is clear that two production lines wereshut down on each date and thatallemployees working on the discon-tinued lines were laid off at one and the same time .3 In view of thisevidence, we find that the layoffs of November 3 and 10, 1960, were notdiscriminatorily motivated within the meaning of Section 8(a) (1),(3),and (4) of the Act.With respect to the Respondent's failure and refusal to recall thefive alleged discriminatees, we agree with the Trial Examiner thatsuch conduct was unlawful. In this regard, we note that the recordsupports the Trial Examiner's-finding that in making recalls theRespondent had, in the past, generally followed seniority.Neverthe-less, on January 16, 1961, the Respondent recalled 14 employees, 10of whom had less seniority then the 5 alleged discriminatees involvedherein.Each of these five employees who have not been recalledtestified against the Respondent in a previous unfair labor practiceproceeding (131 NLRB 1411).Those employees who testified onbehalf of the' Respondent in that proceeding, other than those whorequested layoff or voluntarily quit, have continued to work or havebeen recalled.The Respondent made an exception in the case of two employees who were specially,qualified for work on the one remaining line left in operationIn this regard,we notethat the complaint does not allege, nor was any evidence introduced to show, that theEmployer follows seniority in transferring employees from one line to another,and fromwhich it could be found that the Respondent departed from such standard in laying off,rather than transferring,the five alleged discriminatees involved herein.630849-62-vol 134-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances,and on the record as a whole,we find, inagreement with the Trial Examiner,,that the Respondent violatedSection 8 (a) (1) , (3),and (4)of theAct byfailing and refusing torecall, on January 16, 1961, employees Jane Hardin, Louise Kesterson,Margaret Brown, Cora Belle Foshee, and Evelyn Weems, because theywere known to the Respondent to be union adherents,and becausethey had given testimony under the Act in a previous unfair laborpractice proceeding.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Southern Elec-tronics Company, Inc., Mosheim, Tennessee, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,AFL-CIO, by failing or refusing to recall employees from layoffstatus, or in any other manner discriminating against its employeesin regard to their hire or tenure of employment or any term or condi-tion of employment.(b) Interfering in any manner with respect to the right and dutyof Jane Hardin, Louise Kesterson, Margaret Brown, Cora BelleFoshee, and Evelyn Weems, to give testimony under the Act, or inter-fering with the right and duty of any other employee to give testi-mony under the Act in a formal proceeding before the Board.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Jane Hardin, Louise Kesterson, Margaret Brown,Evelyn Weems, and Cora Belle Foshee immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority -and other rights and privileges, in themanner set forth in the section of the Intermediate Report entitled"The Remedy," as modified by our Decision herein.(b)Make whole Jane Hardin, Louise Kesterson, Margaret Brown,Cora Belle Foshee, and Evelyn Weems for any loss of pay suffered byreason of the Respondent's discrimination against them, as set forthin the section of the Intermediate Report entitled "The Remedy," asmodified by our Decision herein.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueunder the terms of this Order. SOUTHERN ELECTRONICS COMPANY, INC.83(d)Post at its plant in Mosheim, Tennessee, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Company immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, including all places where noticesto its employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent, by laying off JaneHardin, Louise Kesterson, Margaret Brown, Cora Belle Foshee, andEvelyn Weems, discriminated against them in violation of the Act.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkersof America, AFL-CIO, or in any other labor organization of ouremployees, by refusing to recall them, or in any other mannerdiscriminating against them in regard to their hire and tenureof employment.WE WILL offer Jane Hardin, Louise Kesterson, Margaret Brown,Cora Belle Foshee, and Evelyn Weems immediate and full rein-statement to their former or substantially equivalent positions,without loss of seniority or other rights and privileges.WE WILL immediately make whole Jane Hardin, Louise Kes-terson,Margaret Brown, Cora Belle Foshee, and Evelyn Weemsfor any loss of pay suffered by them by reason of our discrimina-tion against them.WE WILL NOT discriminate in any manner against any employeewho has given or may give testimony in a National Labor Rela-tions Board case. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,or to refrain from-becoming or remaining,members of United Steelworkers of America,AFL-CIO,or any other labor organization.SOUTHERN ELECTRONICS COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended (61 Stat. 131; 73 Stat. 519), herein called the Act.After the filing of a charge on January 24, 1961, and an amended charge, filedon February 27, 1961, by United Steelworkers of America, AFL-CIO, herein calledthe Union, the General Counsel of the National Labor Relations Board, on behalfof the Board, by the Regional Director for the Tenth Region, on March 6, 1961,issued a complaint and notice of hearing against Southern Electronics Company, Inc.,herein called the Respondent or the Company, alleging that it had contravenedSection 8(a)(3), (4), and (1) of the Act, in that on or about November 3, 1960,the Respondent laid off and thereafter failed and refused to reinstate two named em-ployees and that it had, on or about November 10, 1960, laid off and thereafter failedand refused to reinstate three named employees, because of their membership in andactivities on behalf of the Union, and because they engaged in concerted activity forthe purpose of collective bargaining and other mutual aid and protection, andbecause they gave testimony under the Act.The Respondent filed timely answer to the complaint, effectively denying sub-stantive violations of the Act, asserting that the layoff of each of the employees men-tioned in the complaint was for lawful reasons and for just cause.This matter came on to be heard before the duly designated Trial Examiner atGreeneville, Tennessee, on April 18, 1961, and was closed on the following day.Full opportunity was afforded each party to be heard, to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, to make oral argument on therecord, to file proposed findings of fact and conclusions, or both, and to file briefs.Counsel for the General Counsel and counsel for the Company have presented briefs,which have been carefully considered.Upon the entire record in the case, from my observation of the witnesses, andupon full examination of the record, I make the following:FINDINGS OF FACT1.THE BUSINESS OF SOUTHERN ELECTRONICS COMPANY, INC.The Respondent,Southern Electronics Company, Inc., is, and at all times materialherein has been,a Tennessee corporation with an office and place of businessatMosheim,Tennessee,where it is engaged in the manufacture and sale of electricalcomponents.The Respondent,during the 12 months immediately preceding theissuance of the complaint herein,a period representative of the times material hereto,sold and shipped electrical products valued in excess of$50,000 from its plant atMosheim directly to customers located outside the State of Tennessee.The Respondent is, and has been at all times material hereto,engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe United Steelworkers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act. SOUTHERN ELECTRONICS COMPANY, INC.III.THE UNFAIR LABOR PRACTICES85A. BackgroundEarly in the year 1959,the Union began its efforts to organize the employees atthe Mosheim plant of the Respondent.On June 10, 1969, following the filing of arepresentation petition, a hearing was conducted before a hearing officer (Case No.10-RC-4390, not published in NLRB volumes), and thereafter, pursuant to therequirements of a Board decision and direction of election,an electionby secretballot was conducted among the Company's employees on August 20, 1959. TheUnion lost its claim for certification as representative of employees in the bargainingunit by a 28 to 39 vote. On August 23, 1959, objections to conduct affecting theresult of the election were filed by the Union.Thereafter, on October 9, 1959,following an investigation of these objections,the Regional Director issued his reportcontaining findings and recommendations,recommending that the election be setaside.On or about October 20, 1959, the Company filed objections to those recom-mendations.The Board on November 9, 1959, issued and served upon each of theparties its order directing a hearing in the matter.After a hearing on November 23and 24, 1959, the hearing officer, on January 8, 1960, issued a report and recom-mendation in Case No. 10-RC-4390, in which he recommended to the Board that theelection conducted on August 29, 1959, be set aside and that another election beheld.The Board on January 28, 1960, issued a supplemental decision,order, anddirection of second election, in which it adopted the findings and recommendationsof the hearing officer and directed that a second election be held.An election wasthereafter conducted on February 11, 1960, the result being adverse to the Union bya 38 to 56 vote.On June 1, 1960, a complaint and notice of hearing, based on a charge filed onMay 10, 1960, by the Union in which the Company, Respondent there as here, wascharged with violations of Section'8(a)(1) and (3) of the Act because of allegeddiscriminatory layoffs of certain known union adherents on April 15, 1960.CaseNo. 10-CA-4445, 131 NLRB 1411. The hearing in that case was before TrialExaminer Owsley Vose, on July 26, 27, and 28, 1960.Margaret Brown, LouiseKesterson, Jane Hardin, Evelyn Weems, and Cora Belle Foshee in this instant caseare said to have been discriminatorily discharged because they testified in Case No.10-CA-4445 on behalf of the General Counsel.On January 17, 1961, Trial Examiner Vose issued his Intermediate Report andRecommended Order, No. 494, not yet passed upon by the Board, finding that theCompany had violated Section 8(a)(3) and (1) of the Act. Since the close ofhearing in this instant matter (and not before), I have read and considered thefindings and conclusions of Trial Examiner Vose and find nothing contained therein(so far as material here)to contradict the facts as found below.Here the unfair labor practices asserted by the General Counsel involve Section8(a)(1), (3), and (4) of the Act, the Section 8(a) (1) violations being derivative ofSection 8(a)(3) and(4) violations as set forth in the complaint.The issues raisedrequire answer on the facts presented of these questions:(1)Whether the layoffs of Jane Hardin and Louise Kesterson on November 3,1960, and the layoffs of Margaret Brown, Cora Belle Foshee, and Evelyn Weems,on November 10, 1960, each a witness for the General Counsel in Case No. 10-CA-4445,were discriminatory because each of them had given testimony underthe Act; and(2)Whetherthe Respondent discriminated againstthem for thesame reason infailing to recall each or any of them to work; or(3)Whether the Respondent laid off and did not recall any one of these namedemployees because of a lack or nonavailability of work and materials on the onehand and the efficiency and ability of the employee to perform available tasks onthe other.The record clearly shows that each of these witnesses who testified for the GeneralCounsel in Case No. 10-CA-4445, before Trial Examiner Vose, has either volun-tarily left the employ of the Company, was discharged, or is presently on layoffstatus.It is clear, too, that other employees who testified on behalf of the Com-pany at that hearing, except where they specifically requested layoff or voluntarilyquit, have continued at work, or have been recalled after only a short layoff.B. Factory conditionswithrespect to orders and employment needs priorto and-after November 3 and 10, 1960The nature of the defenses set up in the pleadings,and factually disclosed at hearing,require a consideration of the operations at the factory and the employment needs ofthe Company duringthe times material to and confinedstrictlyto the issues in this 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase.The Respondent says that its layoff and recall policies are not based onseniority, but are based solely on the availability of work and materials, and theefficiency and ability of the employee to perform an available task. In support ofthis premise, with regard to the volume of orders on hand at the time of the allegeddiscriminatory actions against the five named employees, these facts were shownthrough witnesses and by documentary evidence:The Company has some four major customers who give it orders for manufactureof items according to specification.These customers are engaged principally inthewashing machine, clock, electric organ, and radio industry.The Companymanufactures coils which it supplies to each of these customers according to order.The Company does not manufacture component parts for inventory, its productionbeing governed solely by orders received.After the receipt of orders, a customermay order the Company to reschedule, hold, or discontinue work on any particularorder, such instructions being received by the Company by various means of com-munication-letter, telegraph, or telephone.When the Company is required to re-schedule, hold, or discontinue work on any particular order in the circumstancesdescribed, the employees engaged in the production of the particular part which isdiscontinued, held, or rescheduled are either shifted to another production line forwhich they are qualified if available, or laid off for lack of work subject to recallwhen needed. By reason of the fact that the day-to-day operations of the Companyare variable, the labor force, at the Company's factory, made up principally offemale help, fluctuates from an approximate low of 38 to a high of 100 employees.The manufacture of each coil involves a number of separate operations performedby different operators, and, generally speaking, a girl who is most adept in oneoperation is kept on that operation but, should work on the order be suspended forone reason or another, that girl might be put to work on another operation or laidoff until such time as she might be needed.All successive operations performedinvolving themanufacture of the coil are performed on a production line, theline requiring from 5 to 10 employees, depending upon the extent of work to be doneon the work in process. The work in process and the line on which it is done isidentified not by number but by company vernacular.On November 3, 1960, five lines were being operated at the Company's factory.One was a combination line of General Time M-4 and Ingraham 01912, otherswere Bendix Peaking Coil, Bendix Log, Wurlitzer, and General Time M-5.Onthat day, the M-5 and Wurlitzer lines were discontinued because of need for re-scheduling and completion of orders.On November 10, the Ingraham 01912 andBendix Log lines were discontinued.With this background it should be noted that the General Counsel does not denythat during the fall of 1960 the Respondent, for economic reasons, reduced itsemployee complement; however, he says that the selection for layoff and the sub-sequent failure to recall known union adherents who testified on behalf of the Gen-eralCounsel in Case No. 10-CA-4445 was motivated because of their concertedactivity and their activities in favor of or for the purposes of union organization.At the hearing, I was requested by counsel for the General Counsel to considercertain specifically cited portions of the stenographic transcript of record in CaseNo. 10-CA-4445, which I refused to do. Counsel for the General Counsel thenoffered testimony through witnesses going to show, for background purposes only,animus against the Union and its adherents (including the alleged discriminateesherein) by the Company and its officers and agents.'The General Counsel in effect says that prior to union organizational efforts inthe Mosheim factory, the employer observed seniority status of employees in regardto layoffs and recalls.The Respondent asserts that seniority was never the governingfactor.Without regard to any question of credibility of witnesses, and considering onlythe question of seniority in connection with layoffs and recalls, the General Counselin his brief has analyzed the record. I have reviewed quite carefully the informationcompiled by him from the exhibits and the testimony in this case and find it sub-stantially accurate.Circumstantially, and on the basis of the facts reflected, thefive named employees are shown to have been discriminated against in regard to theircontinued employment with the Company.The following summaries, as submitted by counsel for the General Counsel,support the contention that the Respondent (usually and customarily) followedseniority in layoffs before union organizational activity began.'.Testimony offered in this respect was received and in material respect does not differfrom the findings based on.the testimony of the same witnesses made by Trial ExaminerVose in his Intermediate Report. SOUTHERN ELECTRONICS COMPANY, INC.87C. Employment action on apparent seniority basis-1953 throughNovember 18,1960A review of employment dates of all employees over the above-mentioned periodof time and their history shows strong support in favor of the contention of theGeneral Counsel that seniority generally was observed in connection with layoffsand recalls:Employment action on apparent seniority basis-1953 through November 18, 19601953NameOriginaldate ofLayoff or other actionemploy-mentLois Stubblefield--------5/ 2/53Continued workingGeneva Hankins--------5/15/53Quit 8/31/60Pearl Brown____________5/18/53Continued workingMary Fannon___________5/18/53Recalled 11/21/60Evelyn Reaves__________5/21/53Continued workingMarv Wilderson_________6/22/53DoViola Humphreys-______6/22/53DoBetty Beach_____________6/24/53DoDella Knight____________7/20/53DoRuth Myers_____________7/31/53Recalled 11/21/60Alma R Idell___________8/24/53Continued workingImogene Malone_ _ _ _ _ _ _ _9/ 6/53DoNanme Bacon___________9/21/53Voluntarily quit 10/17/60Cora Belle Foshee________9/28/53Georgia Harmon_ _ _ _ _ _ _ _10/23/53Recalled 1/16/61.1954Otha Foshee_____________7/ 7/54Discharged 8/3/60-witness for G C-Case No. 10-CA-4445Dessie Willis............7/19/54Continued working.Roberta Kelley__________8/ 1/54Requested layoffLavada Norton__________8/18/54Maternity leave 4/27/60-recalled 1/16/61.Blance Lady ___-________8/23/54Continued woi king1955Nebraska Wilhoit_______8/16/55Requested layoff.Evelyn Weerns___________8/22/55LilliaM Foulks________8/29/55Continued workingAlta E Walker__________8/31/55DoConnie Dyer____________10/18/55Quit 8/26/60Margaret Brown_________10/20/551956Selma Sizemore----------6/22/56Requested layoffKathleen h utton--------7/16/56Recalled 11/21/60Veda Hope______________7/29/56Continued workingMarcelle King___________8/ 3/56Requested layoffMartha Swift____________8/ 7/56Recalled 1/18/61Cora B Taylor__________8/ 7/56Requested layoffDorothy Barham________8/14/56DoDorothy Jeffers__________8/22/56Continued workingMildred Gulley_________8/27/56DoMary Carter____________8/27/56DoCosby Black____________9/14/56DoMary_M Justis_-_______11/ 8/56Do. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD1957NameOriginaldate ofLayoff or other actionemploy-mentJanet Weems____________8/ 5/57Leave of absence 7/25/60Leon Ricker_____________8/,8/57Continued workingJane Hardin_____________8/12/57Louise Kesterson---------8/15/57Peggy Livingston-------8/20/57Maternity leave 2/2/58-recalled 8/12160.M June Evans__________9/16/57Continued workmgMarie Wheeler- =_______9/16/57Requested layoff.Sidney Greene___________10/21/57Continued working1958Nancy Skidmore--------4/22/58Quit 8/19160Ralph Dixon............6/11/58Continued working.Edna Bowman__________8/20/58Do.Helen Brown____________8/21/58Maternity leave 1/1/60-recalled8/3/60-home withsicli son at time ofLouise Gammon_________8/25/580/16/60 layoffContinued working.Leora Lowe_____________8/25/58Recalled 1/16,61.Evelyn Seay--------- ___8/25/58Recalled 1/17/61.Louise Smith _______-____8/25/58Continued workingShirley E. Wheeler------8/25/58UnknownLeona Massey -_________8/26/58Requested layoff.Betty Wells_____________8/27/58Recalled 1/17/61Betty Payne ------9/ 2/58Maternity leave 8/19/60.Edna McAmis__________9/ 8/58Maternity leave 8/8/60.Phyllis Carter___________9/22/58Recalled 1/18/61.Samuel Colyer__________9/22/58Continued working.Jewell Gulley____________9/22/58Do.Mary Stioud____________10/ 9/58Recalled 11/21/60.Betty Crum_____________10/13/58Continued working.June Farris______________10/13/58Recalled 1/17/61.Annie Ora Grimes_______10/13/58Opal Louderback________10/13/58Requested layoff 7/7/60-recalled9/6/60.Dorothy Pruitt__________10/13/58Recalled 11/21/60.,Wilma Price___ ---------11/ 6/58Recalled 1/16/61.Betty Rader_____________11/ 6/58Recalled 1/17/61Neppie Beach___________I1/ 7/58Recalled 11/21/60.Imogene Dixon__________11/10/58Continued working.Madge Williams---------11/10/58Recalled 7/25/60-laid off 9/16/60.Carolyn Gregg..........11/13/58Continued workingMarlane Pruitt__________11/13/58DoBetty Bales_____________11/14/58Recalled 8/1/60-laid off 9/16/60Jeannette Jeffers ______-__11/18158Continued working.Mary J. Tullock__:_-____11/20/58Maternity leave 12/29/59.1959Matthew Shelton________10/19/59Voluntarily quit 1/6/61.BillMcAbee --_-________11/ 4/59Recalled 1/9/61.Leroy Malone___________11/ 8/59Continued working.]Kathryn Carter_________12/ 3/59Ada Barham ________-___12/10/59Recalled1/18/61.Allene Cupp ___.________12/11/59Do.Nellie Johnson___.______12/11/59Lola Cutshaw.__._______12/21/59Recalled 7/11/60-laid off 9/16/60. SOUTHERN ELECTRONICS COMPANY, INC.196089NameOriginaldate ofLayoff or otheractionemploy-mentRuth Keasling----------1/ 5/60Leave of absence 9/16/60.Ruby James-------------1/11/60Requested layoff- recalled 2/22/61.Verneil Richards--------1/11/60Imogene Shipley--------1/11/60Recalled 1/17/61Doris Holt--------------1/12/60Betty Honeycutt--------1/12/60Recalled 7/25/60-laid off 9/16/60.Helen Darnell-----------3/15/60Not previously employed.Fay Wastes--------------6/22/60DoMarion Dixon-----------8/ 8/60DoCharlotte Malone-------8/ 8/60DoD. Analysisof layoffsand recalls by dateShown in the background of the case are layoffs,one on September 16, one onNovember3, one on November 10, and the last on November 18, 1960. An exami-nation ofthe payrolldata submitted again supports the contention of the GeneralCounsel that the dates alone of layoffs and recalls show discriminatory action takenagainst the five named employees herein involved:September 16, 1960, layoffNameDatehiredDaterecalledDatelayoffCommentsAnnie Grimes----------lu/13/58Doris Holt-------------1/12/60Charlotte Malone------8/ 8/60Marion Dixon----------8/ 8/60Helen Darnell----------3/15/60Betty Honeycutt-------1/12/60Verneil Richards-------1/11/60Imogene Shipley-------1/11/601/16/61Ruth Veasley----------1/ 5/60Lola Cutsbaw----------12/21/59Nellie Johnson---------12/11/59Katherine Carter-------12/ 3/59Betty Bales------------11/14/58Madge Williams-.-----11/10/58Opal Louderback------10/13/58Leora Lowe------------8/25/581/17/61Requested leave of absence 7/8/60-recalled 9/6/60.Helen Brown----------8/21/58Marie Wheeler---------9/16/57Requested layoff.Peggy Livingston-_----8/17/57Maternity leave 2/2/59-recalled 8/12/60.Cora B Taylor---------8/ 7/56Requested layoff.Marcelle King---------8/ 3/561/16/61DoSelma Sizemore--------6/ 2/56Requested layoff-recalled and refused recall.Nebraska Wilhoit------8/16/55Requested layoff.Roberta Kelley--.-----8/ 1/54Do.June Farris------------10/13/589/21/60Maternity leave 4/19/60-recalled 7/26/60.Lou=seKesterson-------8/15/579/21/6011/ 3/60ShirleyWheeler--------8/25/589/21/6011/ 3/60Jane Hardin-----------8/12/579/21/6011/ 3/60June Tullock-----------11/20/589/21/6011/ 3/60Maternity leave 12/29/59 to 8/3/60.Fay Waites------------6/22/609/21/6011/ 3/60 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 3, 1960, layoffNameDatehiredDaterecalledDatelayoffCommentsRuby James-----------1/11/60_layoffAllene Cupp___________12/11/591/18/61Mary JuneTullock_11/20/58_____________aternity leave 12/29/59-recalled 8/3/60Dorothy Pruitt________10/13/5811/21/60----------PhyllisCarter__________9/22/581/18/61----------Betty Wells____________8/27/581/17/61----------Shirley E.Wheeler-----8/25/58_Kesterson-------8/15/57__----------Jane Hardin___________8/12/57__________----------Martha Swift ----------8/ 7/561/18/61----------Fay Waites------------6/22/60-------------------November10, 1960, layoffMary Stroud___________10/ 9/5811/21/60Neppie Beach__________11/ 7/5811/21/602/10/61Recalled 2/21/61Ada B. Baiham_-______12/10/591/18/61Wilma Price___________11/ 6/581/16/61June Farris____________10/13/581/17/61Kathleen Hutton______7/ 6/5611/21/60Margaret Brown________10/22/55EvelynWeems----------8/22/55Cora BelleFoshee ______9/28/53Ruth Meyers__________7/31/5311/31/60Georgia Harmon -------6/23/531/16/612/10/61Recalled 2/22/61Mary Fannon__________5/18/5311/21/602/10/61November 18, 1960, layoffEvelyn Seay___________8/25/581/17/61Leona Massey--_8/26/58Requested layoffBetty Rader___________11/ 6/581/17/61Bearing in mind the fluctuating operations of theCompanydue to the cancella-tions, scheduling, and reschedulingof ordersand so on,the documentaryevidenceherein, as demonstrated above, showsconclusivelythat up until the time unionorganizationactivitybeganat the factory,seniority generally was observed in con-nection with layoffs andrecalls.Circumstantially,at least,the cold record showsthatthere was a variation(whetheror not therewas a formal senioritylist), in theemployment,recall, or discharge of certain employeesafterthe hearing in CaseNo. 10-RC-4390on June 10, 1959.The Companydoes not now nor has it inthe pastmaintaineda formalsenioritylist.Ithas a comparativelysmall number of employees.The testimony of man-agement representatives, as well as some of those calledby the General Counsel,however, shows that management is at all times cognizant of the time or times ofemployment of individuals and who-ranks-whoin respect of lengthof service.Asshown by the analysis of lists of employees and employment dates,supra,the.Com-pany, during the approximately 8 years it has carried on operations at its Mosheimfactory,has, fortuitously or not, generally adhered to a seniority scheme.In practice,Harold M. Detrick,presidentof the Company,prepares a productionschedule according to particular order asreceived,and immediately after this heturns over to Nealis Donn Bunch,the production manager,the particular schedule.Bunch is responsible for production planning and is in charge of personnel.Heis solely responsible for hiring, layoffs, and recalls.Whenhe receives a productionschedule from President Detrick, he breaks each job down into line operations andfills the available positions on each line with employees he considers capable ofperforming the particular operation involved.The Respondent says that here,Bunch takes into consideration the experience,efficiency,and capability of each SOUTHERN ELECTRONICS COMPANY, INC.91employee for doing the work to be done; that layoffs of employees are made onlyfor cause, by request, for shortage of materials or for lack of work.The Respondent,emphasizes that no other factors are taken into consideration. It is said on theCompany's behalf that recalls are made on the basis of availability of work, openingsavailable, and the skill, efficiency, and experience of available employees for aparticular job.The Evidence With Respect to Discriminatory Action Taken by the Company Againstthe Alleged Discriminatees Herein Just Prior to the Layoffs of November 3 and10, 1960As I have indicated above, I am satisfied, in view of the general background ofunion organizational efforts together with the facts brought out in prior litigationin the representation cases and the subsequent unfair labor practice case heard byTrial Examiner Vose, that the Company interposed roadblocks to union organiza-tion which I believe were unjustified and in violation of Section 8(a)(1) and (3)of the Act.However, in view of the testimony in this case I am constrained to makefindings of fact in regard to particular alleged discriminatory action against JaneHardin, Louise Kesterson, Margaret Brown, Cora Belle Foshee, and Evelyn Weems.The seniority question was raised by employees, including Cora Belle Fosheeand Margaret Brown, as early as February 1960, when they took a request to man-agement for seniority, paid holidays, and paid vacations.Again in October 1960,just before the layoffs of November 3 and 10, they protested to Production ManagerBunch that Group Leader Dessie Willis was again "following them to the restroom"as she had done in the 1959 union campaign, and informed Bunch that if they (Fosheeand Brown) got union cards signed it would be on their own time, before work, atlunch, after work, or by visiting employees'-homes at night.Again it is shownthrough the testimony of Margaret Brown that layoffs made in April 1960 werediscussed by her with Bunch on May 3, 1960, at which time Bunch said in effectthat "if someone knifes you in the back it is only human nature for you to knifeback."As noted above, Bunch had complete authority with respect to layoffsand recalls (according to current production demand) and that after the Octoberconversation mentioned and since November 3, 1960, 11 employees were selectedby Bunch for layoff including Jane Hardin and Louise Kesterson, and that on No-vember 10, 12 employees were laid off according to rough seniority, these layoffsincludingMargaret Brown, Cora Belle Foshee, and Evelyn Weems.The fivewitnesses called by the General Counsel in Case No. 10-CA-4445 were deprivedof employment, without regard to their seniority, while other laid-off employeeswere recalled after comparatively brief periods of time, and some employees whohad requested layoff.I am struck by the discrepancy in testimony of Bunch in connection with the hiringof new employees after the layoffs of November 3 and 10, 1960. The employmentrecords show that two new employees were hired on August 8, 1960, when personsfound to be discriminated against in Case No. 10-CA-4445 were not recalled.In the instant case, Bunch testified on cross-examination that no new employees hadbeen hired but later conceded that there were some new employees put on the payroll:Q. (By Mr. TREzisE.)Well, I think we ought to get one matter straighthere.As I understand it, there is no criticism or any complaints about thework of any of the five girls that are involved in this proceeding; is that right?A. (By Mr BUNCH.) That's correct.Q. So that your position is that when work picks up, there will be work andthey will be recalled9A. Yes, I stated that.Q. That was also your position in the last hearing as to the other layoffs, isthat right?A. That is correct.Q. And isn't it a fact that within a week after the close of the last hearing,after making that statement in the hearing, you went and hired several newemployees?A. No, there have not been any new employees hiredQ. There is a stipulation in the record that we agreed to previously in thecase; if that is a fact, then you stand corrected?A.Would you repeat the question.Q. The stipulation that we have entered into as to the hiring of employees,the dates of hiring, the dates of recall and the dates of layoffs, General Counsel'sExhibit No. 4; if that demonstrates that people were hired at the last hearing,then you stand corrected? 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I did hire some people at one time in between those times.Q. So you didhire some new people?A. Yes.The Defenses of the Company With Respect to Layoffs and RecallsOn November 3, 1060, Jane Hardin and Louise Kesterson were working on thediscontinuedM-5 line and were laid off together with all other employees workingon that line on that day.On November 10, 1960, the Ingraham 01912 and BendixLog Lines were discontinued and there seems to be no doubt that at that time CoraBelle Foshee and Evelyn Weems were working on the Bendix Log Line; MargaretBrown was working either on the M-4 Line on November 10 or on the Ingraham01912 Line up until approximately 2 weeks before her layoff on November 10.Without regard to contradictions in testimony and documentary evidence in the formof stipulated fact and analysis, I have no doubt that certain work on the lines abovenamed were discontinued on November 3 and 10. I believe it immaterial to the realissues in this case as to whether the two girls on the first date and the three girls onthe second date were available for work on other scheduled orders on other lines.I do not question in the least the Company's contention that orders once scheduledcould be canceled, changed, and production timing altered to suit the conveniencefor the wishes or desires of a particular customer.Cora Belle Foshee was first employed on September 28, 1953; Evelyn Weems wasfirst employed on August 22, 1955; Margaret Brown was hired October 20, 1955;Jane Hardin was hired on August 12, 1957; and Louise Kesterson was hired onAugust 15, 1957.Each of these employees was out of work, laid off, and notrecalled on January 16, 1961.The Respondent offered in evidence the followinglist of recalls on that date:Employees Recalled January 16, 1961Name of employeeDate ofhireWork performedAda Barbara --------------------------------------12110/59WurlitzerDorothy Barham----------------------------------8/14/56M-5 special.Phyllis Carter-------------------------------------9/22/68Wurlitzer.Allene Cupp --------------------------------------12/11/59Do.Martha Swift--------------------------------------8/ 7/56Do.Imogene Shipley---------------------------------1/11/60DoLeora Lowe---------------------------------------8/25/58M-5 specialLevada Norton------------------------------------8/18/54Do.Georgia Harmon ----------------------------------6/23/53Do.Betty Rader ---------------------------------------11/ 6/58Wmder.Wilma Price-- ------------------------------------11/ 6/58WurlitzerEvelyn Seay--------------------------------------8/25/58WinderJune Farris ----------------------------------------10/13/58M-5 special.Betty Wells--------------------------------------8/27/58Wurlitzer.This offer was supported by testimony offered to show that the girls recalled towork on January 16, 1961, were particularly qualified over and above the qualifi-cations of any of the five employees named in the complaint as discriminatees, andthat the Company was justified in bypassing each one of the five on this particularrecall.The Respondentarguesthat the recall of January 16, 1961, generally reflects thatthe Respondent's employees "are trained and peculiarly adapted to perform specificoperations in connection with the prevailing `in-line' production methods employedby it." I do not agree.Without going into technical details, and only from theexplanation given at hearing, I think that Jane Hardin and Louise Kesterson werequalified for work on the M-5 special line as they were admittedly qualified forwork on the old M-5 line and that Margaret Brown, Cora Belle Foshee, and EvelynWeems had the necessary ability or experience, in view of their background ofemployment and their work on several differentlines,to perform the usual operationon what the Company calls the newly established M-5 Special and Wurlitzer lines.In connection with the list of 14 girls set forth above, who were recalled on January16, 1961, to work on the M-5 Special and Wurlitzerlines,it is suggested by theCompany that the list establishes that seniority was not considered in this recall SOUTHERN ELECTRONICS COMPANY, INC.93and thereisnodispute that the particulargirlsrecalled were suited by reason ofexperience and skill for the tasks to which they were assigned.This argument provesnothing.The question very well might be asked, without regard to argument, whatthere is in the record to show that any 1 of these 14 girls, experienced though they-night be, were better qualified to work on these 2 particular.linesthan the 5 girlswho were laid off-the 2 on November 3 and the 3 on November 10.Concluding FindingsNot being inclined, and believing I have no right, to comment upon the findingsof the Trial Examiner in Case No. 10-CA-4445 otherwise than I have as above, Ishall not so do.Having heard a number of the same witnesses who testified there,here I find no reason to disturb the findings there made by the Trial Examiner.My essential problem is to determine whether the five employees here were dis-criminated against because they gave testimony in the prior case. I think discrimina-tion against their employment rights is demonstrated by the cold record, and so find.Implicit in this finding is that the Respondent discharged or otherwise discriminatedagainst the five named employees (Hardin, Kesterson, Brown, Foshee, and Weems)because they gave testimony in a proceeding duly conducted under Section 10(b)of the Act.IV.THE REMEDYHaving found that Southern Electronics Company, Inc., the Respondent herein,has engaged in unfair labor practices, my recommended order will direct it to ceaseand desist therefrom, and to take certain affirmative action designed to effectuatethe policies of the Act.Itwillbe recommended that Southern Electronics Company, Inc., offer JaneHardin, Louise Kesterson, Margaret Brown, Cora Belle Foshee, and Evelyn Weemsimmediate and full reinstatement to their former or substantially equivalent em-ployment, without loss of seniority or other rights and privileges, and make theseemployees whole for any loss of pay they may have suffered by payment to each ofthem of a sum of money equal to that which they normally would have earned aswages from the date of the discrimination against each of them to the date of offerof reinstatement to them, less their net earnings during said period, and in a mannerconsistent with Board policy set out in F.W. Woolworth Company,90 NLRB 289.Italso will be recommended that Southern Electronics Company, Inc., the Re-spondent herein, preserve and make available to the Board or its agents, upon re-quest, for examination and copying, all payroll and other records necessary toanalyze the amounts of backpay due under the terms of my recommended order.CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act. ,2.By laying off and thereafter failing and refusing to reinstate Jane Hardin andLouise Kesterson after November 3, 1960, the Respondent, Southern ElectronicsCompany, Inc., has discriminated in regard to their hire and tenure of employment;and by laying off and thereafter failing and refusing to reinstate Margaret Brown,Cora Belle Foshee, and Evelyn Weems, the Respondent after November 10, 1960,has discriminated in regard to the hire and tenure of employment of these namedemployees.By the discrimination practiced against these five named employees theRespondent has interfered with the right of these and other employees to self-organization, to form, to join, or assist labor organizations, to bargain collectivelythrough a representative of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,in violation of Section 7 of the Act.3.The violations of the Act, described in subparagraph 2, above, constitute vio-lations of Section 8(a) (1) and (3) of the Act.4.By such discrimination as described above, and for laying off or dischargingor otherwise discriminating against the five named employees herein, because theygave testimony under the Act, the Respondent has violated Section 8(a)(4) ofthe Act.5.The aforesaid unfair labor practices affect commerce" within themeaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]